Case 1:21-mj-00591-RMM Document5 Filed 09/21/21 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant
i : -

UNITED STATES DISTRICT COURT

 

for the
District of Columbia
Ta TTITT , Case: 1:21-mj-00591
/ ) Assigned to: Judge Meriweather, Robin M.
Mick Chan ) Assign Date: 9/7/2021

) Description: COMPLAINT W/ ARREST WARRAN
)

Leos = )

Defendant

ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) i 9 ee __ Mick Chan
who is accused of an offense or violation based on the following document filed with the court:
© Indictment © Superseding Indictment © Information © Superseding Information J Complaint
© Probation Violation Petition © Supervised Release Violation Petition Violation Notice © Order of the Court

 

 

 

This offense is briefly described as follows:

18 U.S.C. § 1752(a)(1)- Entering and Remaining in a Restricted Building or Grounds

18 U.S.C. § 1752(a)(2)- Disorderly and Disruptive Conduct in a Restricted Building or Grounds
40 U.S.C. § 5104(e)(2)(D)- Disorderly Conduct in a Capitol Building

40 U.S.C. § 5104(e)(2)(G)- Parading, Demonstrating, or Picketing in a Capitol Building

r 2021.09.07
a~~e 14:19:24 -04'00'

Date: __ 09/07/2021 aa a aeiete
Issuing officer's signature
City and state: ————_— Washington, D.C. _Robin M. Meriweather, U.S. Magistrate Judge
Printed name and title

 

Return

This warrant was received on (date) 9/27/262| _, and the person was arrested on (date) U/21/202|
at (city and state) Ale oy le , J iy’ ‘

Date: Gfelfioz1 eee etme
Arresting officer's signature

SA. tar Evemsey a

Printed name and title

 

 

 

 

 
